Title: To George Washington from Thomas Jefferson, 15 December 1789
From: Jefferson, Thomas
To: Washington, George


          
            Sir
            Chesterfeild [Va.] Dec. 15. 1789.
          
          I have received at this place the honour of your letters of Oct. 13 and Nov. 30 and am truly flattered by your nomination of me to the very dignified office of Secretary of state: for which permit me here to return you my humble thanks. Could any circumstance seduce me to overlook the disproportion between it’s duties & my talents it would be the encouragement of your choice. but when I contemplate the extent of that office, embracing as it does the principal mass of domestic administration, together with the foreign, I cannot be insensible of my inequality to it: and I should enter on it with gloomy forebodings from the criticisms & censures of a public just indeed in their intentions, but sometimes misinformed & misled, & always too respectable to be neglected. I cannot but foresee the possibility that this may end disagreeably for one, who, having no motive to public service but the public satisfaction, would certainly retire the moment that satisfaction should appear to languish. on the other hand I feel a degree of familiarity with the duties of my present office, as far at least as I am capable of understanding it’s duties. the ground I have already passed over enables me to see my way into that which is before me. the change of government too, taking place in the country where it is exercised, seems to open a possibility of procuring from the new rulers some new advantages in commerce which may be agreeable to our countrymen. so that as far as my fears, my hopes, or my inclination might enter into this question, I confess they would not lead me to prefer a change. but it is not for an individual to chuse his post. you are to marshal us as may best be for the public good: and it is only in the case of it’s being indifferent to you that I would avail myself of the option you have so kindly offered in your letter. if you think it better to transfer me to another post, my inclination must be no obstacle: nor shall it be, if there is any desire to suppress the office I now hold, or to reduce it’s grade.

in either of these cases, be so good only as to signify to me by another line your ultimate wish, & I shall conform to it cordially. if it should be to remain at New York, my chief comfort will be to work under your eye, my only shelter the authority of your name, & the wisdom of measures to be dictated by you, & implicitly executed by me. whatever you may be pleased to decide, I do not see that the matters which have called me hither will permit me to shorten the stay I originally asked; that is to say, to set out on my journey Northward till the month of March. as early as possible in that month I shall have the honor of paying my respects to you in New York. in the mean time I have that of tendering you the homage of those sentiments of respectful attachment with which I am Sir Your most obedient & most humble servant
          
            Th: Jefferson
          
        